Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanley Earl Corbett, Jr., appeals the district court’s orders granting summary judgment to the defendants on his claims under 42 U.S.C. § 1983 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Corbett v. Branker, No. 5:10-ct-03137-BO (E.D.N.C. Feb. 6, 2012; Aug. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.